                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:16-cr-00090-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 vs.                                            )
                                                )                      ORDER
 DARRELL MURRAY PRICE,                          )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant Darrell Murray Price’s Motion for

Compassionate Release, requesting immediate release and home confinement. (Doc. No. 34). For

the reasons that follow, Defendant’s motion is DENIED.

I.     BACKGROUND

       On April 19, 2016, Defendant was indicted and charged with one count of possessing child

pornography pursuant to 18 U.S.C. § 2252A(a)(5)(B). (Doc. No. 25, p. 3). Defendant possessed

more than 600 images involving prepubescent minors and minors under the age of 12 years old.

Id. at 6. Some images portrayed depictions of violence against minors. Id. On April 29, 2016,

Defendant pled guilty pursuant to a Rule 11(c)(1)(B) written plea agreement. Id. at 3.

       On September 28, 2016, Defendant received 60-month imprisonment, followed by lifetime

supervision. (Doc. No. 30, p. 2-3). Defendant is currently incarcerated at FMC Lexington in

Kentucky. See https://www.bop.gov/inmateloc/ Reg. No. 32784-058 (last accessed July 27, 2020).

Defendant’s projected release date is February 16, 2021. See id.

       On April 17, 2020, Defendant filed a Motion for Compassionate Release. (Doc. No. 34).

On May 27, 2020, Defendant made a written request to the Warden of FMC Lexington for

                                                1



         Case 3:16-cr-00090-FDW Document 43 Filed 08/04/20 Page 1 of 5
compassionate release, citing his positive diagnosis for COVID-19 and his quadriplegia, among

other health-related issues. (Doc. No. 40-2). On June 10, 2020, the Government filed a Response,

citing Defendant’s failure to exhaust his administrative remedies and the Court’s inability to

transfer him to home confinement. (Doc. No. 40). Five days later, Defendant submitted a Reply

to the Government’s Response, contending that the Bureau of Prisons (“BOP”) is not providing

adequate care for Defendant in light of his coronavirus infection. (Doc. No. 41). On July 8, 2020,

Defendant submitted a Second Reply, indicating that the Warden of FMC Lexington has not

responded to Defendant’s May 27, 2020 request for compassionate release. (Doc. No. 42).

II.     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        In his Motion, Defendant cites his quadriplegia, an enlarged aortic root, and the threat of

the COVID-19 coronavirus pandemic as reasons for his immediate release and home confinement.

(Doc. No. 34, p. 1). Defendant also argues for his release based on a urinary tract infection and

his May 1, 2020 positive diagnosis for COVID-19. (Doc. No. 41, p. 1).

        United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) to the
        extent they are applicable, if it finds that –

               (i) extraordinary and compelling reasons warrant such a reduction; or


                                                 2



          Case 3:16-cr-00090-FDW Document 43 Filed 08/04/20 Page 2 of 5
                 (ii) the defendant is at least 70 years of age, has served at least 30 years in
                 prison, pursuant to a sentence imposed under section 3559(c), for the
                 offense or offenses for which the defendant is currently imprisoned, and
                 determination has been made by the Director of the Bureau of Prisons that
                 the defendant is not a danger to the safety of any other person or the
                 community, as provided under section 3142(g)…1

        In addition to satisfying subsections (i) or (ii), the reduction must also be “consistent with

applicable policy statements issued by the Sentencing Commission….” 18 U.S.C. § 3582(c)(1).

The Sentencing Commission’s policy statement with regard to compassionate release is set forth

in U.S. Sentencing Guidelines § 1B1.13. The Policy recognizes the following extraordinary and

compelling reasons:

        (A) Medical Condition of the Defendant –

              (i) The defendant is suffering from a terminal illness (i.e., a serious physical
              and advanced illness with an end of life trajectory)….

              (ii) The defendant is –

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of the
                 aging process,

              that substantially diminishes the ability of the defendant to provide self-care
              within the environment of a correctional facility and from which he or she is
              not expected to recover.

        (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is
        experiencing a serious deterioration in physical or mental health because of the
        aging process; and (iii) has served at least 10 years or 75 percent of his or her
        term of imprisonment, whichever is less.

        (C) Family Circumstances.

              (i) The death or incapacitation of the caregiver of the defendant’s minor child

1
 Addressing factors to reasonably assure the appearance of the person as required and the safety of any other person
and the community.
                                                         3



           Case 3:16-cr-00090-FDW Document 43 Filed 08/04/20 Page 3 of 5
            or minor children.

            (ii) The incapacitation of the defendant’s spouse or registered partner when the
            defendant would be the only available caregiver for the spouse or registered
            partner.

       (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there
       exists in the defendant’s case an extraordinary and compelling reason other than,
       or in a combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1; see also 28 U.S.C. § 994(t) (authorizing the Commission

to describe what should be considered extraordinary and compelling reasons for sentence

reduction). Rehabilitation, by itself, is not an extraordinary and compelling reason for sentence

reduction. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, application note 3.

       As a preliminary matter, Defendant has failed to meet § 3582(c)(1)(A)’s exhaustion

requirement. Defendant filed his Motion on April 17, 2020, nearly 30 days before filing his May

27, 2020 request for release to the Warden of FMC Lexington. See (Doc. Nos. 34, 40-2). Although

Defendant’s May 27, 2020 request has gone unanswered for longer than 30 days, Defendant’s

Motion must fail because it is not one filed “after the defendant has fully exhausted all

administrative rights.” 18 U.S.C. § 3582(c)(1)(A). Thus, Defendant’s Motion (Doc. No. 34) is

DENIED WITHOUT PREJUDICE.

       Even if, arguendo, Defendant had satisfied § 3582(c)(1)’s exhaustion requirement,

Defendant has failed to demonstrate the existence of “extraordinary and compelling reasons” for

supporting his Motion pursuant to § 3582(c)(1)(A)(i). Defendant does not assert that he has a

terminal or serious health condition, or deterioration in physical or mental health due to aging, or

family circumstances that would support release under subsections A, B, or C of U.S.S.G.

§ 1B1.13, application note 1. See (Doc. Nos. 34, 41). Nor does Defendant identify any other

circumstances that are “extraordinary and compelling” under subsection D of the applicable policy
                                               4



         Case 3:16-cr-00090-FDW Document 43 Filed 08/04/20 Page 4 of 5
statement other than the COVID-19 pandemic. See id.; see also U.S.S.G. § 1B1.13, application

note 1(D). Indeed, despite his coronavirus infection, Defendant is in a stable condition. (Doc. No.

37). Further, there is no evidence that BOP cannot care for Defendant adequately. See (Doc. No.

41). Thus, Defendant has failed to make the required showing under § 3582(c)(1)(A)(i).

III.   DEFENDANT’S REQUEST FOR HOME CONFINEMENT

       Defendant requests that the Court release him to home confinement. The Court does not

have the authority to direct BOP to place a defendant in home confinement. See 18 U.S.C.

§ 3621(b); Moore v. United States Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per curiam);

see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion) (“It is well settled that the

decision where to house inmates is at the core of prison administrators’ expertise.”); United States

v. Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (“[D]efendant

suggests the CARES Act provides legal authority for the court to order home confinement…. This

provision does not authorize the court to order defendant’s placement in home confinement.”). A

court has no authority to designate a prisoner’s place of incarceration. United States v. Voda, 994

F.2d 149, 151-52 (5th Cir. 1993). Because Defendant’s request for home confinement alters only

the place of incarceration, not the actual term of incarceration, only BOP may grant or deny his

request; the Court is without jurisdiction to do so.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Compassionate Release (Doc. No. 34)

is DENIED.

       IT IS SO ORDERED.

                                                       Signed: August 3, 2020


                                                  5



          Case 3:16-cr-00090-FDW Document 43 Filed 08/04/20 Page 5 of 5
